Citation Nr: 0032340	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher disability rating for 
tremors of head and hands residuals of lacunar infarct, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1971, and from August 1982 to August 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which awarded service connection for tremors 
of head and hands residuals of lacunar infarct, and assigned 
a 30 percent disability rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's tremors of head and hands residuals of 
lacunar infarct is currently productive of a side-to-side 
head tremor, some tremors in the hands, and subjective 
complaints of vision problems and difficulty reading due to 
the head tremors; there is no objective medical evidence of 
sensory, motor, mental, or vision impairment, and no evidence 
of loss of use of extremities.


CONCLUSION OF LAW

The schedular criteria for assignment of an evaluation in 
excess of 30 percent for tremors of head and hands residuals 
of lacunar infarct, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including § 4.124a, Diagnostic 
Codes 8004-8008 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 30 
disability evaluation following an award of service 
connection for tremors of head and hands residuals of lacunar 
infarct.  As such, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

A brief review of the history of this appeal is as follows.  
In an April 1998 rating decision, the veteran was awarded 
service connection for tremors of head and hands, residuals 
of lacunar infarct, and a 30 percent rating was assigned from 
September 1997.  That decision was based on evidence that 
included the veteran's service medical records, which 
revealed a history of resting head tremor, as well as post-
service medical examinations.  The veteran disagreed with the 
30 percent rating, and initiated this appeal.  Essentially, 
the veteran maintains that he should be assigned a higher 
rating.  

The veteran's tremors of head and hands residuals of lacunar 
infarct is currently rated by analogy under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8008-8004.  38 C.F.R. § 4.20.  
Pursuant to Diagnostic Code 8004, paralysis agitans is 
assigned the minimum rating of 30 percent.  Diagnostic Code 
8008 refers to brain, vessels, thrombosis of, and there is no 
specific rating listed.  According to a Note to 38 C.F.R. 
§ 4.124a, it is required for the minimum ratings for 
residuals under diagnostic codes 8000-8025, that there be 
ascertainable residuals.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  

Additionally, according to 38 C.F.R. § 4.124a, with the 
exceptions noted, disability from the listed diseases and 
their residuals may be rated in proportion to the impairment 
of motor, sensory, or mental function.  Consideration should 
be given to especially psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial use 
of one or more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

Turning to the evidence of record, in an April 1997 service 
medical record the veteran was seen with complaints of side-
to-side resting head tremor, which had been present for one 
year.  At the time, the veteran reported no improvement or 
worsening in the tremor.  He described a difficulty tracking 
words when reading.  An MRI of the head revealed a small 
lacunar infarct in the lateral right putamen.  According to 
the MRI report, the foregoing was likely due to an end vessel 
ischemic episode.  The assessment was head dystonia with 
right putamen lacunar infarct.  In July 1997, the veteran 
sought an optometry examination, due to concern about 
neuroophthalmological effects of the stroke.  The veteran 
reported difficulty reading, secondary to irregular eye 
movements.  The examination was conducted in August 1997, and 
the report reflects a normal ocular examination.  Corrected 
vision was 20/20, bilaterally, and there were no 
abnormalities noted.  
 
Following service separation, in a December 1997 VA general 
medical examination report, the veteran indicated that 
sometime in 1995 or 1996, he developed a tremor in his head 
and hands when gripping.  He thought he may have Parkinson's 
disease, as his father and his father's brother had had 
Parkinson's.  However, upon evaluation it was found that he 
had had a cerebrovascular accident.  The veteran reported 
that his symptoms had persisted.  The examiner noted that 
throughout the examination, the veteran had intermittent 
tremors.  On average, the veteran appeared to have four to 
five head tremors per hour.  The diagnosis was status post 
cerebral vascular accident confirmed by MRI with residual 
tremors and visual disturbances.

In a December 1997 VA neurological examination, the veteran 
described a history of headaches that began in 1985, and 
increased in frequency in 1996.  The veteran was not 
currently working, but he indicated that when he was working 
he was much less productive during onset of the headaches.  
The veteran also reported his history of side-to-side shaking 
of the head, and a tremor in the hands with sustained 
gripping.  The examiner noted that the tremor in the hands 
was bilateral.  The veteran reported that he had not noticed 
the tremors getting better or worse during the past year.  
The examiner indicated that the veteran had a normal gait and 
station, with arm swing present.  Muscle strength was 5/5 in 
all major muscle groups of the upper and lower extremities.  
Rapid alternating movements were done very well.  A very fine 
side-to-side tremor of the head was noticeable, but there was 
no tremor in his voice, or no tremor noted on sustained 
posture in the hands, or in handwriting.  The impression was 
tremor of the head of uncertain etiology.  The examiner did 
not have the veteran's claims file available for review, 
although he indicated that the veteran had brought in some 
medical records.  

In an August 1998 nerve conduction study, the veteran was 
assessed with status post lacunar based ganglia infarct with 
lateral femoral cutaneous nerve neuropathy, lateral head 
tremor, and sensation of vibrations.  In a November 1998 
nerve conduction study, the impression was evidence of 
chronic right C7 and C8 radiculopathies, without evidence of 
ongoing injury.  There was no evidence of a focal right 
median, ulnar, or radial mononeuropathy.

In a February 1999 VA general medical examination, it was 
noted that the veteran's cranial nerves were grossly intact.  
Abnormal neurological findings included head bobbing during 
the examination along the lateral plane.  There were also 
tremors noted in the bilateral hands when the arms were fully 
extended and the wrists were in an extended position.  The 
tremors were described as fine and rhythmic.  The veteran 
indicated that he had a history of Parkinson's.  The 
diagnoses included migraine headaches and mild head tremor, 
and a cross-reference was made to the neurology report.  

In a February 1999 VA peripheral nerves examination, the 
veteran was noted to have a "somewhat coarse side-to-side 
tremulous movement of the head" when he was sitting still 
for examination.  There was no tremor of the hands, arms, or 
legs, and no rigidity of the limbs.  The cranial nerves, 
including extraocular movements, were normal.  The veteran's 
neck was not stiff, and movement was unrestricted.  There was 
no atrophy of any muscles, and deep reflexes were 
symmetrical.  Tinel's sign was absent, and ulnar grooves were 
moderate in depth.  Sensory examination with pin prick was 
normal throughout, with the exception of muscle reproducible 
evanescent change in the hands and fingers.  The assessment 
was migraine without aura, moderate intensity and infrequent 
under good control with Atenolol.  He was also noted to have 
a "[v]ery mild head tremor, probably due to essential 
tremor, though attributed to putaminal lesion in the past."  
Otherwise, it was described as an essentially negative 
neurological examination.  

In a March 1999 hearing at the RO, the veteran testified that 
he had difficulty reading, due to his head tremors.  He 
indicated that this problem did not "come and go," but was 
constant.  He stated that he was currently employed full-
time, but when he had to read, he tried to avoid it.  He also 
stated that this did not cause him headaches, but it made him 
tired.  He indicated that he had seen ophthalmologists about 
his vision, but he was told that his eyes were working fine.  
He stated that he did not think that his condition was 
getting worse, but that it had been the same for a while.  

In a November 1999 VA examination for neurological disorders, 
the veteran was diagnosed with a history of lacunar stroke, 
possible early Parkinsonism, and migraine headaches, 
controlled.  The veteran's chief complaint was a tremor, 
which began in 1996.  The veteran indicated that he had 
noticed a tremor in his head and hands when he was using 
them, as well as an intermittent twitch in his left eyebrow 
and left eyelid, but he did not seek medical attention for 
such until 1996, when others began to notice them.  He also 
indicated that as time went on, he had some tremor in his 
lower jaw.  He stated that he had been seen by a neurologist 
who had thought that he had Parkinson's disease, but upon 
further work-up, he was found to have a lacunar stroke on 
MRI, and his tremor was attributed to this stroke.  The 
veteran also had a history of migraine headaches, which were 
presently under control.  He was currently working full-time 
as a program manager.  He complained of being constantly 
tired at work, and stated that he could no longer read 
smoothly, as his tremors would cause his eyes to skip words.  
The veteran felt that his tremors adversely affected his 
concentration.  He stated that he had involuntary twitching 
in his hands, and he felt like he was developing a balance 
problem.  He noted that he occasionally had drooling.  

On physical examination, the veteran had normal speech 
volume, and there was no dysarthria.  The veteran's affect 
was normal, and mental status was normal.  There was no 
bradykinesia observed during the examination.  The veteran 
had a tremor in his head and in both hands, and a tremor was 
also noticeable in his lips and chin.  The tremor had  a rest 
and a postural component.  Cranial nerves showed the 
extraocular muscles to be intact.  His eyes tracked well and 
conjugately, and there was good upper eye movement.  There 
was no facial weakness.  Tongue movements were normal, and 
visual fields were intact.  The motor examination showed no 
pronator drift, muscle tone was normal, and strength was 5/5.  
Gait was normal, and there was good arm swing, bilaterally.  
In conclusion, the examiner commented that from a review of 
the veteran's claims file, it seemed that his symptoms have 
progressed somewhat, which "may indicate onset of 
Parkinson's disease."   

The Board has carefully reviewed the evidence of record, as 
summarized in pertinent part above.  However, the Board finds 
no basis at this time, for assignment of an evaluation in 
excess of 30 percent for the service-connected tremors of 
head and hands, residuals of lacunar infarct.  In that 
regard, up until the time of the most recent examination of 
record, dated in November 1999, the veteran has indicated 
that his tremors had not worsened or improved since their 
onset.  The Board finds that the medical findings of record 
support that conclusion.  The veteran's head tremor has 
consistently been described as a mild, or fine, side-to-side 
tremor.  His hands have also been noted to manifest tremors, 
although the tremors appeared to be noticeable only with 
sustained gripping, or when the veteran would extend his 
arms.  In the February 1999 VA examination, it was reported 
that there were no tremors of the arms, hands, or legs.  
Despite the evidence of tremors in the veteran's hands, 
neurological examinations have indicated that the veteran's 
cranial nerves were normal, and in a November 1998 nerve 
conduction study, there was no evidence of median, ulnar, or 
radial mononeuropathy.  

The Board notes that in the most recent VA examination, dated 
in November 1999, the examiner stated that based on a review 
of the veteran's claims file, it appeared that his symptoms 
had progressed somewhat and that he may have an early onset 
of Parkinson's disease.  Nevertheless, aside from a tremor 
noted in the lips and chin, which was not previously of 
record, the veteran's symptoms, as described by the examiner 
and as summarized above, appear for the most part unchanged 
since the 1997 VA examinations.  Moreover, despite the 
recently noted facial tremor, the veteran's cranial nerves 
showed his extraocular muscles to be intact, his eyes tracked 
well, and there was no facial weakness.  

Overall, the evidence reflects that the veteran's symptoms 
include a side-to-side head tremor, complaints of vision 
problems due to the head tremor, some tremor in the hands, 
and complaints of fatigue due to the vision problems caused 
by the tremor.  The veteran also has headaches, although the 
Board notes that service connection is in effect for 
headaches as a separate disability, and that issue is not 
presently on appeal.  

The  veteran does not appear to currently suffer from any 
sensory or mental impairment.  See 38 C.F.R. § 4.124a.  In 
fact, in the February 1999 VA examination, it was noted that 
the veteran's sensory examination was normal.  In a November 
1999 VA examination, his mental status was described as 
normal.  Moreover, while the veteran has tremors in his head 
and in his hands, there does not appear to be any motor 
impairment.  The medical evidence indicates that the veteran 
walks with a normal gait, and has normal muscle strength in 
all major muscle groups of the upper and lower extremities.  
In the December 1997 VA examination, there was no tremor in 
the veteran's handwriting, and in the recent November 1999 VA 
examination, the veteran's gait was normal, there was good 
bilateral arm swing, and the motor examination showed no 
pronator drift, with normal muscle tone.  

The Board has considered the veteran's complaints of visual 
problems, due to his head tremors.  See 38 C.F.R. § 4.124a, 
note.  However, there is no evidence of record that the 
veteran has impairment of vision, other than refractive 
errors that are unrelated to his tremors, and which are 
correctable to 20/20 vision bilaterally.  The evidence is 
negative for any medical evidence of a vision disorder, and 
in the March 1999 hearing, the veteran testified that he had 
seen ophthalmologists about his vision, but was told that his 
eyes were working fine.  As noted earlier in this decision, 
in order to assign a rating in excess of the minimum rating 
for Diagnostic Codes 8000-8025, under which the veteran has 
been rated, it is of exceptional importance that the 
diagnostic code utilized as a basis of evaluation be cited, 
in addition to the codes identifying the diagnosis.  However, 
in the present case, in the absence of a medically 
identifiable eye disorder, the Board finds no applicable 
diagnostic code under which to assign a rating in excess of 
the 30 percent minimum assigned for tremors, based on vision 
impairment.  

In conclusion, for the reasons explained above, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of the currently assigned 30 percent 
evaluation for the veteran's service-connected tremors of 
head and hands, residuals of lacunar infarct.  In reaching 
this decision, the Board has considered the complete history 
of the veteran's tremors of head and hands, residuals of 
lacunar infarct, as well as the current clinical 
manifestations of this disability and its effect on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  
All other pertinent aspects of 38 C.F.R. Part 4 have also 
been considered.  Specifically, the Board has considered the 
provisions of 38 C.F.R. § 4.124a, which contemplates 
impairment of motor, sensory, or mental function, as well as 
loss of use of extremities, speech disturbances, vision 
impairment, disturbances of gait, and tremor.  However, as 
described above, while the veteran may currently experience 
head tremor, some hand tremor, and complaints of vision 
impairment due to the head tremor, the evidence does not 
support a separate compensable rating for either of those 
conditions, that would amount to a rating higher than the 
currently assigned 30 percent rating.  Should the veteran's 
disability increase in severity, he may be entitled to a 
higher evaluation; however, at present, there is no basis for 
an evaluation in excess of 30 percent.  See 38 C.F.R. § 4.1.

Further, the Board observes that the most recent evidence of 
record indicates that the veteran was working full-time as a 
program manager.  While the veteran has indicated that he has 
lost time from work over the years, a portion of the time 
lost was due to reasons unrelated to the disability on 
appeal.  In any event, the Board points out that the VA 
Schedule for Rating Disabilities contemplates average 
impairment in earning capacity.  In the present appeal, there 
is no evidence of record that the veteran's disability at 
issue in this appeal has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim for 
assignment of a rating in excess of 30 percent for tremors of 
head and hands residuals of lacunar infarct, have not been 
met, and the appeal is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

